                                                r;::::======·-; .:: :-_-_- -
                                                  USDCSDNY
                                                  DOCUMENT
                                                  ~LECTROh"'ICAl LY r LblJ
UNITED STATES DISTRICT COURT                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                    l l ' \ f l - , .. , ..
-----------------------------------x             I I        - -- -     •


UNITED STATES OF AMERICA
                                               S2 18-CR-579 (JSR)
            -v-
                                               OPINION AND ORDER
SEBASTIAN PINTO-THOMAZ and
JEREMY MILLUL,

       Defendants.
-----------------------------------x
JED S. RAKOFF, U.S.D.J.

       By Opinion and Order dated December 6, 2018    ("Op."), the

Court resolved a number of pretrial motions filed by defendants

Sebastian Pinto-Thomaz and Jeremy Millul; but the Court reserved

judgment, pending a suppression hearing, as to (1) Mr. Pinto-

Thomaz's motion to suppress evidence obtained pursuant to a

warrant for his Apple iCloud account and (2) Mr. Millul's motion

to suppress evidence obtained pursuant to a warrant for his

iPhone. See Dkt. 75. Having now held a suppression hearing and

received additional post-hearing briefing from the Government

and both defendants, the Court, for the reasons stated below,

denies both motions to suppress.

       Familiarity with the underlying facts and all prior

proceedings is herein assumed.

  I.     Pinto-Thomaz Motion to Suppress

       Pinto-Thomaz initially moved to suppress all evidence

seized by the Government pursuant to a search warrant for his


                                   1
Apple iCloud storage account   (hereinafter, the "iCloud" and

"iCloud warrant") on the grounds that the warrant was invalid as

issued, or, in the alternative, that the executing agents failed

to abide by the constraints of the warrant. See Memorandum of

Law in Support of Sebastian Pinto-Thomaz's Motion to Suppress

Items Seized Pursuant to the Apple iCloud Search Warrant, Dkt.

39 ("PT Mem. 1"); Reply Memorandum of Law in Support of

Sebastian Pinto-Thomaz's Motion to Suppress Items Seized

Pursuant to the Apple iCloud Search Warrant, Dkt. 72   ("PT Rep.

1"). In its previous opinion, the Court found Pinto-Thomaz's

argument that the warrant was invalid as issued without merit,

but reserved judgment, pending a suppression hearing, as to

whether the executing agent's seizure of certain items beyond

the scope of the warrant constituted ground for suppression of

all items seized pursuant to the warrant. Op. at 33-35.

Following the suppression hearing, Pinto-Thomaz filed additional

briefing in support of his argument for blanket suppression of

all items seized. See Post-Hearing Memorandum in Further Support

of Sebastian Pinto-Thomaz's Motion to Suppress Items Seized

Pursuant to the Apple iCloud Search Warrant, Dkt. 92   ("PT Mem.

2"), Dkt. 92; Defendant Sebastian Pinto-Thomaz's Post-Hearing

Reply Brief ("PT Rep. 2"), Dkt. 97.




                                  2
            A. Factual Findings

          Based on the Court's assessment of the testimony presented

at the suppression hearing - including assessments of the

witnesses' credibility and demeanor - the Court makes the

following findings of fact:

          Magistrate Judge Peck issued a search warrant for Pinto-

Thomaz' s iCloud account in January 2018. See Govt. Ex. 5 (iCloud

Warrant). The warrant as issued contained an apparent internal

inconsistency in its text. Section II of the warrant, which is

titled "Information to be Produced by the Provider," directs the

Provider to produce message content for only the limited "period

between March 8, 2016 and March 20, 2016." Id.         §    II(a). Section

II places no time limitations on any other categories of

information to be produced (for instance, "other stored

electronic information" is defined to include "[a]ll records and

other information stored by the SubJect Account's user").                Id.    §


II,   §    II(d). Section III of the warrant, entitled "Review of

Information by the Government," places the March 8, 2016 to

March 20, 2016 time limitation only on (1) evidence related to

the iCloud user's geographic location and (2) evidence related

to in-person meetings involving the defendants.            Id.   §   III (e),

(j). The other categories of evidence listed in Section III are

defined by subject matter without any time limitation

whatsoever.      Id.   §   III. Some of the categories without a time

                                         3
limitation would seem to naturally encompass message content

(ex. "evidence of corrununications regarding Sherwin-Williams and

Valspar").   Id. § III (a).

     Special Agent Jordan Anderson of the Federal Bureau of

Investigation ("FBI"), who submitted an affidavit in support of

the warrant application, reviewed the warrant before it was

signed but did not notice that Section II contained a date

restriction as to message content. Tr. 107:19-108:1; 205:12-

206:12. Anderson served the warrant on Apple but did not have

any discussions with Apple concerning the warrant's terms or

Apple's production obligations. Id. 152:22-153:7. In response to

the iCloud Warrant, Apple produced messages outside of the scope

of the time limit for message content contained in Section II.

Id. at 152:12-16. Upon receipt of production from Apple,

Anderson turned the material over to a different unit in the FBI

to be uploaded into a system that allowed for law enforcement

review.   Id. 107: 5-18.

     Anderson subsequently reviewed the furnished materials. He

had no prior experience conducting such a review, although he

had received training.     Id. 132:12-19. In completing his review

of Apple's production, Anderson referred to Section III of the

warrant   ("Review of Information by the Government"), but not

Section II, which he viewed as relevant primarily to the

provider and not to his review because of its title,

                                    4
"Information to be Produced by the Provider." Id. 205:10-206:16,

148:6-13. Accordingly, Anderson seized some messages that were

outside the time limitation of Section II, but consistent with

the limits of Section III.

     Anderson initially completed his review,     ~arking   items as

responsive pursuant to the constraints of Section III, which he

recognized as "dictat[ing]" what could be seized.      Id. 108:2-20;

110:2-10. Then,    following a conversation with the AUSA handling

the case, Anderson came under the false impression that he had

misunderstood the terms of Section III as more limited than they

really were. Anderson understood from this conversation that

anything between March 1, 2016 and June 30, 2016 would be

"pertinent," which he understood to mean responsive to the

warrant.   Id. 110:15-111:19. Anderson reconciled his

understanding of this conversation with the terms of the warrant

upon re-review of the warrant by concluding that, while he had

(correctly) viewed the categories of information to be seized in

Section III as an inclusive list,      it was actually a non-

inclusive list providing examples of items that could be seized

but not limiting law enforcement just to those specific items.

Id. 180:7-183:17    (discussing how the warrant uses the word

"including" to signify both inclusive and non-inclusive lists).

Accordingly, Anderson marked as responsive all items with a

creation date between March 1, 2016 and June 30, 2016. Id.

                                   s
110:19-111:6. Anderson then concluded his review.   Id. 111:22-24.

Throughout the review, Anderson kept a diary of his searches,

including the final, erroneous search. Id. 112:11-15; Govt. Ex.

lO(Anderson notes).

     Later, after receipt of Pinto-Thomaz's motion to suppress,

Anderson conducted a "re-review" of the materials marked

responsive based on his original understanding of the warrant,

which he by then understood to be accurate. Tr. 114:3-115:14.

The files found to be improperly marked as responsive were

within the March 1, 2016 through June 30, 2016 timeframe, and

their seizure had resulted from Anderson's inaccurate

understanding after his conversation with the AUSA.   Id. 115:8-

17. As for Section II, Anderson was first notified of the time

limitation in Section II a few days before the suppression

hearing and believes that it was a "typo," as the Government did

not intend to apply a date limitation to that category of

messages.   Id. 205:6-17; 206:16-21.

     The Court found Anderson's testimony entirely credible.

       B. Discussion

     "A search must be confined to the terms and limitations of

the warrant authorizing it." United States v. Matias, 836 F.2d




                                  6
744, 747   (2d Cir. 1988) . 1 However, "[e]ven where a search or

seizure violates the Fourth Amendment, the Government is not

automatically precluded from using the unlawfully obtained

evidence in a criminal prosecution." United States v. Ganias,

755 F.3d 125, 136 (2d Cir. 2014). Exclusion "has always been our

last resort, not our first impulse," and "applies only where it

results in appreciable deterrence" - in other words, where

police conduct is "sufficiently deliberate that exclusion can

meaningfully deter it, and sufficiently culpable that such

deterrence is worth the price paid by the justice system."

Herring v. United States, 555 U.S. 135, 140-41, 144     (2009).

     Where the executing agents exceed the warrant's authority

in the scope of their search, "the normal remedy is suppression

and return of those items, not invalidation of the entire

search." Matias, 836 F.2d at 747. "[T]he drastic remedy of the

suppression of all evidence seized is not justified unless those

executing the warrant acted in flagrant disregard of the

warrant's terms." Id.   (emphasis in original). Executing agents

are considered to have "flagrantly disregarded" the warrant's

terms where "(1) they effect a widespread seizure of items that

were not within the scope of the warrant and (2) do not act in



1Unless otherwise indicated, case quotations omit all internal
quotation marks, alterations, footnotes, and citations.


                                   7
good faith." United States v. Shi Yan Liu, 239 F.3d 138, 140 (2d

Cir. 2000). A "widespread seizure of items" outside of the

warrant's scope occurs when the Government's search "resemble[s]

a general search." United States v. Ganias, 755 F.3d 125, 136

(2d Cir. 2014). The executing agents act in good faith "when

they perform searches in objectively reasonable reliance on

binding appellate precedent." Id.

     The Court must also weigh "(3) the benefits of deterrence

against   (4) the costs of suppression." Id. at 140. "[E]vidence

will be suppressed only where the benefits of deterring the

Government's unlawful actions appreciably outweigh the costs of

suppressing the evidence." Id., at 136-37. And "the extreme

remedy of blanket suppression should only be imposed in the most

extraordinary of cases." Liu, 239 F.3d at 142.

     The Government has already agreed not to offer into

evidence either the messages seized outside of the date

limitation of Section II of the warrant or the 143 photos and

146 text files seized outside of the scope of Section III. See

Government's Post-Hearing Memorandum of Law in Connection with

Defendants' Motions to Suppress Evidence ("Gov't Mem. 2"), Dkt.

91, at 31 n.4; Government's Memorandum of Law in Opposition to

the Defendants' Pretrial Motions ("Govt. Mem. l"), Dkt. 67, at

42-43. Accordingly, the only remaining question is whether this

exclusion is adequate, or whether the warrant's executing agent

                                  8
acted in "flagrant disregard" of the warrant's terms such that

blanket suppression is warranted.

      The Court finds no ground for imposing the "extreme remedy"

of blanket suppression here. The executing agent did not

"grossly exceed" the terms of the warrant, which generally

authorized widespread seizure of a number of broadly defined

categories of evidence. See Liu,    239 F.3d at 141-42    (considering

the breadth of the warrant as relevant to whether a general

search was conducted) . The executing agent undertook and

thoroughly documented a "fairly systematic inventory" to search

for the items enumerated in the warrant, erring only in failing

to notice an internal inconsistency in the warrant and then, at

a later point in the execution of the warrant, misinterpreting

the warrant's terms to allow for what was in fact an

unauthorized seizure of items from four months    (which

encompassed the time period of the alleged crime).       Id. While

these were errors, and ones that resulted in the seizure of a

number of individual items outside the warrant's scope,       this was

not "an indiscriminate rummaging" throughout the iCloud account.

Id.

      The Court finds little,   if any, deterrence value in

suppressing the entire warrant in these circumstances. As

discussed above, the Supreme Court has stressed that exclusion

is appropriate only where conduct is "sufficiently deliberate

                                   9
that exclusion can meaningfully deter it, and sufficiently

culpable that such deterrence is worth the price paid by the

justice system." Herring, 555 U.S. at 144. Pinto-Thomaz argues

that Anderson's conduct did not meet an objective standard of

good faith reasonableness, but the Court believes that

Anderson's errors are adequately addressed in this instance by

excluding the items improperly seized. Specifically, the Court

finds that there is no evidence here that the errors were

deliberate. 2 Rather, Anderson's errors were committed in what



2 Pinto-Thomaz argues at length that Anderson deliberately
violated the warrant's terms. It was this allegation that
prompted the Court to hold a suppression hearing. But, having
done so, the Court finds that the allegation of deliberate bad
faith is unsupported by any evidence in the record.
Specifically, Pinto-Thomaz argues that Anderson "deliberately
ignored" Section II's date restriction and "stepped into the
place of the magistrate judge" by substituting his own
preferences concerning what the warrant should read. PT Mem. 2
at 13-14. But, contrary to Pinto-Thomaz's interpretation of the
hearing testimony, see PT Mem. 2 at 9, Anderson did not testify
that he realized there was a date limitation in Section II,
viewed it as a typo, and independently decided to ignore it and
execute the warrant as he thought it should read. Rather, as
discussed above, Anderson testified that he failed to notice the
date limitation in his initial review of the warrant and
subsequently relied only on Section III, becoming aware of the
date limitation in Section II only shortly before the hearing on
the instant motion. Pinto-Thomaz also argues that Anderson knew
seizure of all items between March 1 and June 30, 2016, was
"contrary to the terms of the iCloud Warrant." PT Mem. 2 at 13.
But Anderson testified extensively about his mistaken
understanding that the seizure was consistent with the warrant,
based on the warrant's inconsistent use of the word "including"
to signify both inclusive and non-inclusive lists. Moreover,
this error was hardly a "shortcut[) to get the results [)
wanted," PTM Mem. 2 at 17, as the search warrant already
provided broad authorization for seizure of relevant evidence
                                10
appears to have been a diligent,    if at   ~oments   misguided, effort

to comply with the warrant's terms by an officer executing his

first electronic search warrant. See id. at 145 (considering "a

particular officer's knowledge and experience" as relevant to an

objective good faith inquiry). After carefully evaluating

Anderson's testimony and credibility, as well as all the facts

of record, the Court concludes that there is simply no evidence

of any deliberate violations of the warrant or extraordinary

facts that would require the unusual imposition of blanket

suppression, as opposed to the already-conceded exclusion of the

wrongfully-seized evidence.

     In conclusion, Pinto-Thomaz's motion to suppress all

evidence obtained pursuant to the iCloud warrant is denied.




and Anderson's mistaken alteration simply swept in irrelevant
material to be rereviewed and removed later. In short, the
record is devoid of evidence of deliberate evasion. This
distinguishes the instant case from the cases cited by Pinto-
Thomaz where courts found that the executing agents knowingly
violated the warrants there concerned. See United States v.
Voustianiouk, 685 F.3d 206, 215-16 (2d Cir. 2012) (suppression
warranted where court found that officers "knowingly" searched
an entirely different apartment than the warrant authorized and
"deliberately withheld information the magistrate judge who
granted the warrant"); see also United States v. Bershchansky,
958 F.Supp.2d 354, 381 (E.D.N.Y. 2013) (suppression warranted
where officers searched an entirely different apartment than the
one listed in the warrant and made false statements in the
warrant application) .

                                   11
  II.     Millul Motion to Suppress

     Millul has moved to suppress all evidence obtained pursuant

to a search warrant for his iPhone, executed subsequent to his

arrest, on the ground that the method of its execution violated

his Fifth and Sixth Amendment rights to counsel. See Defendant

Jeremy Millul's Motion to Suppress and for the Return of

Property ("Mill. Mem.       1"), Dkt. 45; Defendant Jeremy Millul's

Reply Memorandum of Law in Support of Motions to Suppress, for

the Return of Property, to Dismiss and for a Bill of Particulars

("Mill. Rep.    l"), Dkt. 70.    In its prior opinion,   the Court

ordered a suppression hearing as to whether Millul in fact

invoked his Fifth Amendment right to counsel prior to being

questioned concerning his iPhone passcode. Op. at 40. Following

the hearing, Millul submitted supplemental briefing in support

of this motion. See Defendant Jeremy Millul's Post-Hearing

Memorandum of Law in Further Support of Motion to Suppress

("Mill. Mem. 2"),    Dkt.    90; Defendant Jeremy Millul's Post-

Hearing Reply Memorandum of Law in Further Support of Motion to

Suppress    ("Mill. Rep. 2"), Dkt. 96.

          A. Factual Findings

        Once again, the Court, after careful evaluation of the

witnesses'    testimony -    including their credibility and demeanor

- makes the following findings of fact:




                                     12
       Millul was arrested at his apartment at approximately

6:00am on June 26, 2018 by FBI agents. Tr.       6:23-24, 85:08-12,

39:16-23; Govt. Ex.     1 (Arrest Log). The arresting officers

seized his cellphone in the process of this arrest. Tr. 39:13-14,

39:24-40:04, 239:14-15. Although, Millul testified that he told

his wife, "I think you should get me a lawyer," before leaving

the apartment,   id. 243:5-10, this testimony, offered for the

first time on cross-examination is doubtful, and,       in any event,

Millul did not testify that he made this request for a lawyer to

any arresting agent.     FBI Agents Nicholas Swanson, Todd McGee,

and Zachary Carroll, who were all present at the arrest, all

testified that Millul did not inform law enforcement that he

wanted to speak to an attorney while they were in the apartment,

id. 8:1-3, 40:10-12, 86:13-17, and the Court finds their

testimony fully credible.

       Swanson read   ~1llul   his Miranda rights during the car ride

from Millul's apartment to the FBI office. Id. 9:9-16; 41:6-

42:3. Millul testified that he understood his Miranda rights

when they were read, and that he did not respond that he did not

want to answer questions without a lawyer present.       Id. 234:11-

233. Swanson testified that, during the car ride, Millul

indicated that he was willing to speak with the FBI.       Id. 42:12-

14 .



                                     13
     Millul testified on direct examination that he asked to

make a phone call during this car ride and was told that he had

no right to do so. Id. 234:21-235:5. On cross-examination,

Millul testified that he had specified that he wanted to make

the phone call in order to get a lawyer.     Id. 243:17-244:6. Two

of the three law enforcement agents present in the car, Swanson

and McGee, testified that Millul did not say that he wanted an

attorney during this car ride.   Id.   9:13-21; 42:4-11. The third,

Carroll, testified that he did not recall any specifics

concerning the car ride. Tr. 86:18-22. The Court does not credit

Millul's assertion on cross-examination that he asked for an

attorney during the car ride to the FBI - an assertion that he

did not make on direct examination or in his declaration

submitted prior to the hearing, and that was contradicted by the

testimony of two agents whom the Court finds credible.

     The interview at the FBI office was videotaped and a

transcript of the resultant tape introduced at the suppression

hearing. See Govt. Ex. 2 (video recording of FBI interview);

Govt. Ex. F (transcript of FBI interview)     ("FBI Tr."). At the

FBI office, Millul was again read his Miranda rights, and he

reviewed and signed an advice of rights form, waiving his

rights. Tr. 244:24-245:3; Govt. Ex. 3 (Millul waiver of rights

form); Govt. Ex. F. at 2. Millul testified at the suppression

hearing that he had understood his rights after they were read,

                                 14
and had no questions concerning them. Tr. 245:4-7. Millul

proceeded to answer the FBI agents' questions.   Id. 245:8-246:8.

    At three points during the interview, Millul mentioned

obtaining counsel. The first such exchange was as follows:

     SWANSON:    Okay. And where did you overhear that a merger
                 was going to happen?

    MILLUL:      That is something I want to talk to my lawyer
                 about, because I don't want to put somebody in a
                 bad spot. But it's nobody's fault.

     SWANSON:    Okay.

    MILLUL:      It's nobody's fault. I traded on my own without
                 anybody's getting any money for anything. I
                 didn't know it was insider trading. I'm not
                 particularly -- I don't have any information. I
                 don't work for any companies.

     SWANSON:    Okay.

    MILLUL:      I thought it was my luck. No? I don't know. You
                 guys tell me. Is that insider trading?

     SWANSON:    Well, I guess if you go into more specifics, you
                 know, I can kind of speak to you a little bit
                 more. But if you're saying you just overheard it
                 and you don't want to go into that aspect of it
                 and you're asking for an attorney, then I can't
                 go any further into that.

     MILLUL:     I overheard it once when I was at Sebastian's
                 mom's house.

     SWANSON:    Okay, so just to clarify real quick. Do you --
                 would you like an attorney, or no?

     MILLUL:     I want to try to understand. You guys, I'm a
                 father. I thought I was, I thought I got lucky.
                 You guys have to listen to me. I don't want to
                 get into -- I don't want to get anybody into
                 trouble.


                                15
    SWANSON:    No, listen. That's a noble -- a very noble
                thing.

    MILLUL:     Nobody got money here. There's no money
                exchanged. There was -- I asked him for advice,
                maybe once or twice, like I asked my neighbor
                for advice, like I ask everybody who works in
                finance for advice. But I need to understand,
                I'm not -- I don't work in this industry to
                understand. I thought this was --when I made my
                research, I thought this was not insider
                trading. No?

    SWANSON:    Okay. Just so         just to -

    MILLUL:      I just gave you the answer.

    SWANSON:    No, definitely. But for a f irrn yes or no, you
                don't want an attorney then, correct? Right now
                you want to continue speaking so we can speak
                about this?

    MILLUL:     What -- I don't know, guys. Corne on. I don't
                (UT) want to go to jail. So, if I need to get an
                attorney, then you get an attorney.

    SWANSON:     No. I just need -- because we can continue
                talking and we can go further if you do not wish
                to have an attorney right now. But you brought
                the fact that you wanted an attorney, didn't
                want to talk about something. So, therefore, if
                you want -

    MILLUL:      Fine,   I don't want an attorney.

     SWANSON:    Okay, okay. Just wanted to make that sure -
                 clear.


FBI Tr. at 11-13. At the suppression hearing, Millul confirmed

that that he had knowingly chosen to continue with questioning

at this point in the interview. Tr. 262:14-16.




                                 16
     The next exchange occurred after Swanson told Millul that

he was being charged with securities fraud for insider trading

activity:

     MILLUL:     So, I think I should get a lawyer now.

     SWANSON:    Okay, so --

     MILLUL:     I think I should, right?

     SWANSON:    That's completely up to you.

     MCGEE:      We can't give you that advice.

     SWANSON:    That's why there's always an affirmative yes or
                 an affirmative no.

     MILLUL:     All right, let's go, let's go.

     SWANSON:    So, you don't want an attorney?

     MILLUL:     That's fine. If I did something wrong,   I'll go
                 through, I'll go whatever I have to.


FBI Tr. at 16-17. At the suppression hearing, Millul testified

that in this second exchange, he was initially invoking his

right to counsel, but that he changed his mind and chose to

continue with the interview. Tr. 263:20-265:5. Millul testified

that he wanted to continue the interview because his

"impressions were that this would clear up if I explained to

them what happened." Id. 264:25-265:1. Millul also testified

that he understood at the time of the interview that he had the

right to stop answering questions at any time. Id. 261:7-15.




                               17
     At the conclusion of the interview, Millul asked, "when I

get to pretrial, am I going to get a lawyer?" Id. 235:22-24. The

agents explained that a lawyer would be appointed for him if he

did not have the means to hire one, based on Pretrial Services'

financial assessment. Millul stated, "I have means." FBI Tr. at

37. At the suppression hearing, Millul testified that he

believed that "pretrial had to make that determination" as to

his financial status before he could retain a lawyer on his own.

Tr. 265:25 -266:7. Millul explained that at no point did the

agents represent that he "was not allowed" to hire an attorney

before going to pretrial services but that they did tell him

that they "had to go to pretrial services." Id. 249:4-11;

257:15-16. The Court does not find Millul's assertion that he

believed he could not retain counsel before going through

Pretrial Services credible. As discussed above, Millul was

informed of his rights multiple times, and testified that he

understood that he had the right to an attorney and could invoke

it at any time. Moreover, he did invoke his right to counsel at

one point in the interrogation before changing his mind, thereby

evidencing his awareness of his ability to do so.

     Millul was then transported in a car from the FBI office to

the courthouse. Id. 236:3-11. Millul was asked no substantive

questions concerning the case during this car ride. Id. 252:7-9.

McGee testified that,   dur~ng   this car ride, he went over the

                                   18
process for the rest of the day with Millul,   including the

meeting with Pretrial Services and how Pretrial Services would

analyze whether Millul could be provided with an appointed

attorney, and that Millul, in response, "indicated that he was

independently wealthy and he would not need a government-

appointed attorney." Tr. 17:23-18:25. McGee recalled Millul

being primarily concerned with how long the process would take

before he could go home.   Id. McGee testified that at no point

during the car ride did Millul say anything indicating that he

was seeking the present assistance of counsel.   Id. 20:24-21:10;

34:20-35:7. Millul testified that, in response to McGee's

description of the pretrial services process, he said that he

"had the means" and "wanted a lawyer." Id. 237:3-6. Millul

testified that he did not specify that he wanted a lawyer for a

specific point in the day or for before answering further

questions.   Id. 252:10-24. Millul also represented in his

declaration filed in support of his pre-hearing motions that he

requested an attorney during this car ride. See Declaration of

Jeremy Millul in Support of Motion to Suppress, Dkt. 46.

     The Court credits McGee's testimony concerning this

exchange, which diverges only slightly from Millul's, as Millul

acknowledges that the mention of an attorney occurred in the

context of a discussion concerning the Pretrial Services process

and the schedule for the day and that he had expressed concern

                                 19
about the length of time required for processing. Notably,

Millul does not state that he made the alleged request for

counsel in response to any substantive question or even the

discussion of his iPhone passcode. In this context, the Court

does not find Millul's testimony credible that he made a request

for the present assistance of counsel, rather than merely

representing his plans to hire his own attorney.

     The subject of Millul's phone passcode came up twice

between the end of the FBI interview and Millul's arrival at

Pretrial Services. In the car on the way to the courthouse,

Millul asked for his cell phone back from the FBI agents. Tr.

236:12-16. The FBI agents responded that they needed to copy the

phone before returning it and would need Millul's passcode to do

so. Id. 236:17-22; 250:21-25. Millul did not provide the

passcode. Id. 236:23-24. Then, while waiting in the courthouse

parking lot, an FBI agent asked Millul to provide his passcode

to enable the agent to put the phone in airplane mode. Id.

237:15:24. Millul again refused to provide the passcode, instead

instructing the agent as to how to put the phone in airplane

mode without unlocking it.   Id. 237:25-238:16.

     No substantive questions concerning the case were asked

during Millul's subsequent time at Pretrial Services.   ~


255:11-256:11, 258:9-11. After Millul's interview with Pretrial

Services had concluded, but while they were still at the

                                 20
Pretrial Services office, Swanson informed Millul that his wife

had just called the FBI hotline, and Millul asked Swanson to

"call her back and tell her I need a lawyer, a securities fraud

lawyer." Tr. 239:1-17; 259:3-7. Swanson called Millul's wife, in

Millul's presence, and told her that Millul wanted a lawyer. Id.

239:18-22; 259:12-16. Millul yelled in the background of the

call to "make sure she knows I want a securities fraud lawyer."

Id. 239:23-240:2; 259:14-16.

     Swanson initially testified that he recalled Millul saying

that he "wished to hire an attorney for the initial appearance

later that day." Id. 55:10-13; 56:9-15. On cross-examination,

Swanson testified that while he recalls that Millul conveyed

that the attorney was for the court proceeding later that day,

he does not recall the words that Millul used that gave Swanson

this impression.   Id. 58:25-61:15. Swanson testified that he did

not understand Millul's request to be an attempt to invoke the

right to have counsel present such that he did not want to

answer further questions without an attorney present, as Swanson

was not asking him any questions at the time.   Id. 56:9-21.

     Millul testified that he placed no time limitations on this

request and did not state that he wanted the lawyer for any

specific proceeding.   Id. 266:13-22. Millul's wife, Jessica

Ilitzky Lombrozo, affirmed in her testimony that the FBI agent

who called her told her that her husband wanted a securities

                                 21
fraud lawyer, that she heard her husband saying the same thing

in the background, and that there was no reference on the call

to the request for a lawyer being for the initial court

appearance.   Id. 214:3-14. Ilitzky Lombrozo also recalled that an

agent called her later in the day to tell her the time and place

of that day's court appearance.   Id. 231:18-23.

     Millul also testified, however, that he did not indicate

that this request was related to his present interactions with

law enforcement, or that he wanted to consult with an attorney

before answering further questions. Id. 260:1-18. Millul

appeared relaxed at Pretrial Services and chatted with the

agents concerning an ongoing soccer game.   Id. 257:20-258:8.

     The Court finds Millul and Lombrozo's testimony that Millul

did not specify that he wanted a lawyer for a specific point in

the proceedings credible, and considers it likely that Swanson

may have merely understood Millul to be conveying that he wanted

an attorney for the court appearance based on the stage that

they were at in processing (after the completion of the

interrogation and the Pretrial Services interview), rather than

any specific statement that Millul made.

     However, since the interrogation of Millul had already

concluded by this time, the relevance of this request for

counsel relates,   if at all, only to one subsequent event.

Specifically, after the conclusion of the call to Millul's wife,

                                  22
Agent Anderson arrived at Pretrial Services and told Millul that

he had a search warrant for Millul's iPhone that authorized him

to use the FaceID feature to unlock the phone if Millul did not

provide his passcode.   3   Id. 240:14-22. Millul then provided

Anderson with the passcode. Id. 241:3-4.

       B. Discussion

           i.   Sixth Amendment

     The Sixth Amendment provides that "in all criminal

prosecutions, the accused shall enjoy the right .        . to have

the Assistance of Counsel for his defence." "The purpose of the

Sixth Amendment counsel guarantee - and hence the purpose of

invoking it - is to protect the unaided layman [in] critical

confrontations with his expert adversary, the government, after



1 The iPhone Warrant provides that "[d]uring the execution of
this warrant, law enforcement personnel are authorized to hold
the SubJect Device in front of Jeremy Millul's face to activate
the FaceID sensor." Millul iPhone Warrant, Govt. Ex. 8. The
affidavit accompanying the warrant, in a section entitled
"Accessing ESI," further provides as follows:

          At the time the agents execute the requested warrant,
          they will ask Millul for the passcode or password for
          the Subject Device. If he refuses to provide the
          password or passcode, I request that the Court
          authorize law enforcement to hold the seized device in
          front of Millul's face for the purpose of attempting
          to unlock the device via Face ID in order to search
          the contents as authorized by this warrant.

Govt. Ex. 7 (iPhone warrant application). Anderson testified
that the magistrate judge instructed him to ask Millul for his
passcode before attempting to use FaceID. Tr. 117:7-10.

                                    23
the adverse positions of government and defendant have

solidified with respect to a particular alleged crime." McNeil

v. Wisconsin, 501 U.S. 171, 177-78      (1991)   (emphasis in

original). Accordingly, the Sixth Amendment right to counsel

"attaches only at or after the time that adversary judicial

proceedings have been initiated." Kirby v.       Illinois, 406 U.S.

682,   688-89 (1972). "[A] criminal defendant's initial appearance

before a judicial officer, where he learns the charge against

him and his liberty is subject to restriction, marks the start

of adversary judicial proceedings that trigger attachment of the

Sixth Amendment right to counsel." Rothgery v. Gillespie County,

554 U.S. 191, 213 (2008). The Sixth Amendment right to counsel

"does not arise at the time of arrest upon a warrant following

the filing of a complaint." United States v. Smith, 778 F.2d

925, 932   (2d Cir. 1985); see also United States v. Duvall, 537

F.2d 15, 22   (2d Cir. 1976)   ("We see no reason in principle why

the filing of a complaint should be deemed to give rise to a

right to counsel immediately upon arrest pursuant to warrant.")

       At the time at which Millul was questioned concerning his

iPhone passcode and provided the passcode, he had been arrested

pursuant to a complaint and had not yet had his initial

appearance in court. An indictment was not filed against him

until over a month later. See Dkt. 24. Accordingly, Millul's




                                   24
Sixth Amendment right to counsel had not yet attached by the

time of the questioning concerning his iPhone passcode.

            ii.   Fifth Amendment

     The Fifth Amendment guarantees that "no person ... shall be

compelled in any criminal case to be a witness against himself."

In Miranda v. Arizona,    384 U.S. 436, 439 (1966), the Supreme

Court established a number of "prophylactic rights," including

the right to have counsel present during custodial

interrogation, so as to "assure that the individual is accorded

his privilege under the Fifth Amendment to the Constitution not

to be compelled to incriminate himself." After providing Miranda

warnings,   law enforcement may then proceed to question a suspect

who "knowingly and intelligently waive[s] his privilege against

self-incrimination and his right to retained or appointed

counsel." Id. at 475. But there can be no further questioning if

a suspect "indicates in any manner and at any stage of

the process that he wishes to consult with an attorney before

speaking." Id. at 444-45. Furthermore, the suspect's having

"answered some questions or volunteered some statements on his

own does not deprive him of the right to refrain from answering

any further inquiries unt:l he has consulted with an attorney

and thereafter consents to be questioned." Id.

     In Edwards v. Arizona, 451 U.S. 477, 484-85 (1981), the

Supreme Court further forbid "authorities, at their instance, to

                                    25
reinterrogate an accused in custody if he has clearly asserted

his right to counsel." Accordingly, if "a suspect requests

counsel at any time during the interview, he is not subject to

further questioning until a lawyer has been made available or

the suspect himself reinitiates conversation." Davis v. United

States, 512 U.S. 452, 458   (1994). But "[a] suspect who knowingly

and voluntarily waives his right to counsel after having that

right explained to him has indicated his willingness to deal

with the police unassisted," and, accordingly, must

affirmatively invoke the right to an attorney after a waiver.

Id. at 460-61. Assessing whether or not a suspect has done so is

an "objective inquiry" into what would be understood by "a

reasonable officer in light of the circumstances." Id. at 459.

     The Supreme Court has described the Miranda right to

counsel as both "broader" and "narrower" than the Sixth

Amendment right to counsel. See McNeil, 501 U.S. at 178. It is

"broader" because it "relates to interrogation regarding any

suspected crime and attaches whether or not the 'adversarial

relationship' produced by a pending prosecution has yet arisen."

Id. Yet it is "narrower" because "it relates only to custodial

interrogation." Id. While, as discussed above, the Sixth

Amendment right to counsel "protect[s] the unaided layman at

critical confrontations" with the Government generally, the

Miranda right to counsel "protect[s] a quite different interest:

                                 26
the suspect's desire to deal with the police only through

counsel." Id. at 177-78.

     Accordingly, the Edwards protection against further police-

initiated interrogation "applies only when the suspect has

expressed his wish for the particular sort of lawyerly

assistance that is the subject of Miranda." Id. at 178 (emphasis

in original). In other words, "[i]t requires, at a minimum, some

statement that can reasonably be construed to be an expression

of a desire for the assistance of an attorney in dealing with

custodial interrogation by the police." Id.   (emphasis in

original). Conversely, a "request for the assistance of counsel

in some manner that does not involve assistance in responding to

questions by the police" does not trigger the Miranda-Edwards

prohibition on further questioning. United States v. Chavez, No.

14-cr-00185(JAM), 2015 WL 1650838, at *5 (D. Conn. Apr. 14,

2015) .

      In the light of the foregoing legal framework,   it is clear

from the factual findings made above that the only request for

counsel made by Millul that even arguably raises a Miranda-

Edwards issue is the colloquy that occurred in connection with

the call made to his wife while he was at Pretrial Services. But

even though the Court accepts that this was in some sense a

request for counsel   (and not simply, as Swanson misunderstood,

for the initial court appearance), it was not a "wish for the

                                 27
particular sort of lawyerly assistance that is the subject of

Miranda" and, accordingly, did not trigger the Miranda-Edwards

prohibition against further police questioning.   4   As discussed

above, the Sixth Amendment guarantees a right to counsel,

separate from Miranda, in any ensuing criminal case. Those who

waive their Miranda rights during questioning may (and often do)

arrange for attorneys to represent them in the case as a whole,

or in aspects of the case aside from interrogation, without

invoking their Miranda right to counsel for assistance with

present police questioning. See McNeil, 501 U.S. at 178 (request

for assistance of an attorney at a bail hearing not a Miranda

request for counsel); United States v. Scarpa, 897 F.2d 63, 66

(2d Cir. 1990)   (suspect did not invoke Miranda right to counsel

when stated, after arrest, "that he was going to get a lawyer"

and referred to a specific lawyer); Chavez, 2015 WL 1650838, at

*6 (defendant's request to have an attorney read him the written

Miranda rights form did not amount to a request to have an

attorney represent him in connection with any questioning);

United States v. Lifshitz, No. 03-cr-572   (LAP), 2004 WL 2072468,




4 As discussed above, the Court does not credit Millul's
testimony that he requested an attorney during the car ride from
the FBI interrogation to Pretrial Services but, even if Millu~
did state "I want an attorney" during that car ride in the
manner he describes, it would not constitute a Miranda
invocation of the right to counsel for the same reasons
discussed with regards to the request at Pretrial Services.
                                 28
at *9-10   (S.D.N.Y. Sept. 15, 2004)   ("defendant did not

unequivocally express his desire to have counsel present by

merely placing a telephone call to a lawyer, during which the

defendant merely stated, at best, that he wanted the recipient

to be his lawyer" and "[a]t no time did the defendant state that

he wanted to wait for a lawyer to continue the interview").

     Millul argues that his statement to the agent to tell his

wife that he wanted a securities fraud lawyer sufficed to invoke

his Miranda right to counsel because Miranda does not require a

suspect to verbally specify that the request for counsel is for

the purposes of questioning. Millul is correct that no such

statement is required, but the request for counsel as phrased

must be reasonably construable as a desire for the present

assistance of counsel in dealing with questioning in the

circumstances in which the request is made. See Davis, 512 U.S.

at 459 ("Although a suspect need not speak with the

discrimination of an Oxford don, he must articulate his desire

to have counsel present sufficiently clearly that a reasonable

police officer in the circumstances would understand the

statement to be a request for an attorney.")     (emphasis added).

All of the cases that Millul relies on to support his argument

that no specification is required concern a request for counsel

made immediately before interrogation was about to commence or




                                  29
during active interrogation, circumstances that made it clear

that the request for counsel was for questioning.s

     In Millul's case, nothing about Millul's statement to the

agent that the agent should tell his wife to get him a

securities fraud lawyer suggested that Millul was doing anything

other than implementing his previously-stated plans to hire an

attorney to represent him in the case. The evidence shows no

indication that Millul could have reasonably been understood to

be requesting assistance in his present interactions with

police,   the right protected by Miranda. By the time of this

statement, Millul had been twice read his Miranda rights and

signed a written waiver of them. Of course, a suspect is

entitled under Miranda to invoke his right to counsel "at any



5See Wood v. Ercole, 644 F. 3d 83, 91 (2d Cir. 2011) (defendant
said "I think I should get a lawyer" after being asked to make a
videotaped statement); Abela v. Martin, 380 F.3d 915, 926 (6th
Cir. 2004), abrogated on other grounds by Guilmette v. Howes,
624 F.3d 286 (6th Cir. 2010) (defendant stated that "maybe" he
should talk to a specific attorney and provided that attorney's
business card when police began questioning);   United States v.
Wysinger, 683 F.3d 784, 795-796 (S.D.N.Y. 2012) (defendant
requested to call attorney when agent "opened his notebook,
pulled out his pen, and asked [defendant] to 'tell us what has
been going on'"); United States v. Seppala, No. 16-CR-436 (KMW),
2017 WL 5633167, at *3 (S.D.N.Y. Nov. 22, 2017) (defendant asked
if could call an attorney immediately after sitting down at "a
table where the agents had set up a video camera"); United
States v. Lilla, 534 F. Supp. 1247, 1279 (N.D.N.Y. 1982) (invoked
where defendant "request[ed) his mother [) reach his attorney by
telephone" after arrest and "refus[ed) to respond to
questioning"); People v. Ireland, 70 Cal. 2d 522, 532-33 (1969)
(defendant said "call my parents for my attorney" immediately
after being arrested and advised of his Miranda rights).

                                 30
stage of the process," regardless of how many questions have

been answered. Miranda,   384 U.S. at 445-45   ("there can be no

questioning" if the person in custody "indicates in any manner

and at any stage of the process that he wishes to consult with

any attorney before speaking"). But, as a suspect who had

"knowingly and voluntarily" waived his right to counsel and

"indicated his willingness to deal with the police unassisted,"

Millul was required to affirmatively invoke that right to

subsequently claim it. Davis at 459.

     It should be recalled that, after previously waiving his

Miranda rights, Millul had given a full interview to the FBI.

Twice during this interview, Millul debated whether he should

get a lawyer prior to answering further questions. Each time,

the FBI paused the interview to clarify with Millul whether he

was in fact invoking his right to an attorney, stating that they

could not go forward with the interview if Millul wanted an

attorney present and that Millul needed to give "an affirmative

yes or an affirmative no" after raising the issue of counsel.

Twice, Millul changed his mind about obtaining a lawyer and

chose to continue the interview. In his testimony at the

suppression hearing, Millul acknowledged that he understood that

he had the right to stop the interview at any time but chose to

continue the interview as he believed he could "clear up" the

case on his own.   In other words, Millul appeared confident in

                                 31
his ability to deal with law enforcement questioning without

assistance. Moreover, Millul exhibited awareness that he could

refuse to answer questions or provide information when he

repeatedly refused to provide the passcode to his phone, while

answering other questions.6

     Millul did have questions about the process going forward

and the process for obtaining counsel, addressed at the end of

the FBI interview, when he stated that he had the funds and

planned to hire an attorney. But "courts routinely reject the

contention that    []   inquiries into the operation of the right to

counsel constitute invocations of that right." United States v.

Peter, No.   17 CR 054    (NRB),   2018 WL 5282878, at *3   (S.D.N.Y.

Oct. 24, 2018)    (collecting cases).

     All substantive questioning and interrogation of Millul

concluded when he left the FBI off ice, and had clearly ended by

the time he made his request for the FBI to call his wife and

instruct her to obtain a securities fraud attorney for him.




6 As discussed above, the Court does not credit Millul's
testimony that he was unaware he could hire an attorney before
the Pretrial Services process was complete, which was
contradicted by his testimony that he understood he could get
the assistance of counsel at any time and by his brief
invocation of the right to counsel during the videotaped
interrogation. The Court also assigns little weight to the fact
that Millul had no prior experience with the criminal justice
system, as Millul's rights were repeatedly, carefully explained
to him and he testified repeatedly that he fully understood
those rights.
                                      32
After the FBI interrogation concluded, Millul continued to

display comfort and confidence in his interactions with the FBI

agents, declining to supply his iPhone passcode, initiating

discussions of his marital issues with the agents, and

attempting to watch a soccer match and otherwise converse with

the agents. See Scarpa, 897 F.2d at 67-68   (finding it relevant

to waiver that the defendant "consistently chose to confront law

enforcement officers without assistance," appeared "confident in

his own ability to deal with law enforcement officers," and had

"relaxed and friendly" exchanges with the agents).   In short,

nothing about Millul's statement that he wanted a securities

fraud lawyer, made in the context of a telephone call to his

wife to have her retain counsel, conveyed the Millul was doing

anything other than implementing previous plans to hire an

attorney for the case.

     Accordingly, the Court finds no ground for suppression

based on the subsequent questioning concerning Millul's iPhone

passcode.

     For the foregoing reasons, both defendants' motions to

suppress are hereby denied.

SO ORDERED



Dated:
     February
             New York, NY
                 Ll,   2019             ~.J.
                                33
